Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ amendments and remarks submitted August 12, 2021 is acknowledged.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-23,29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Dicke, et al, “Sabadilla dust to control the squash burgs,” Journal of Economic Entomology (1945), 38, p. 389, in view of Huang et al. (US 2011/0200684 A1),  Allison (US 2,726,188),  and Duke et al. Toxins, 2010, 2, 1943-1963, Natural Toxins for Use in Pest Management. (IDS), and in further view of Babcock et al. (US 8,232,301 B2).  
Dicke teaches a comparative test of sabadilla and pyrethrum dusts against the adult squash bug, wherein the concentration of Sabadilla alkaloids includes 0.13 to 0.8 percent, which includes the concentration described by the instant claim 4. Dicke teaches pyrethrins at a concentration of 0.062 to 0.375 wherein the concentration of pyrethrins include 0.01 to about 1% w/w as described by the instant claim 5. In the comparative study of Dicke, the amounts shown for pyrethrins and sabadilla (Table 1) also teach ratios of pyrethrins to sabadilla alkaloids that 
Dicke does not teach expressly a mixture of sabadilla alkaloid and pyrethrum ester (e.g., pyrethrin) and the employment of the same for controlling cockroaches, bed bugs, or house flies by applying the mixture to the insect or its environment.
However, Allison teaches a method of controlling thrips (a type of insect plant pest), with a mixture of sabadilla and pyrethrins (column 2, lines 18-31). The mixture of sabadilla alkaloid taught by Allison is 40-60% sabadilla seed, to 20-30% pyrethrum marc (column 2, lines 63-66). Allison teaches that a mixture of Sabadilla alkaloid with pyrethrins is synergistic (column 1, lines 42-46, to thrips, and also, column 2, lines 18-25). Allison teaches pyrethrum marc contains 0.6 to 0.1 percent by weight of pyrethrins (column 2, lines 28-31). Allison teaches agents added to the mixture, which are closely equivalent to those described in instant claim 8, which include spreaders, sticking agents, dispersing agents (column 4, lines 21-25). 
Huang et al. discloses that pyrethrin compounds and sabadilla are among the old and well-known pesticides suitable in combination with other pesticides for controlling a variety of pests, including cutworms, cockroach, house fly and bed burgs. See, particularly, paragraphs [0088] to [0090], [0094], [0105], [0122], [0125] and the claims
Duke teaches natural toxins as a source of new chemical classes of pesticides (p. 1943) and Duke teaches as follows: (p. 1950)
3.2.6. Sabadilla
Sabadilla-based products are derived from the seeds of plants from the genus Schoenocaulon and is predominantly from the sabadilla lily (Schoenocaulon officinale). The activity of sabadilla preparations is primarily due to the alkaloids cevadine and veratridine which typically exist in a 
Duke also teach 
3.2.2 Pyrethrum
Pyrethrum is from plants containing a mixture of at least six pyrethrin ester, including pyrethrin I, pyrethrin II cinerin I, cinerin II, Jasmolin I and Jasmolin II.  See, Figure 3. Many of the pyrethrum containing products are approved for use in organic agriculture operation and are approved for controlling more than 40 insects on more than 200 different fruits and vegetables. 
Babcock teaches pesticidal mixtures that include sabadilla and pyrethrin (column 9, lines 45, and 51) and are used to control pests such as aphids and other sucking insects (column 1, lines 34-36), and in other embodiments wherein the pests include flies, beetles, roaches, arachnids (such as mites), and white flies (column 7, complete). Babcock teaches that in general, concentrations from about 0.01 grams of pesticide per hectare to about 5000 grams of pesticide per hectare are expected to provide good control (column 15, lines 1-3), descriptions of 10 to about 700 grams per hectare (including the further limitations up to 15-60 grams per hectare). 

Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make a mixture of sabadilla alkaloid, such as cevadine and veratridine, and pyrethrum ester, such as pyrethrin, as the only active ingredients, and to use the same for controlling cockroach, and/or house fly by applying the mixture to the insect or its environment, without the further employment of other pesticidal agent.

A person of ordinary skill in the art would have been motivated to make a mixture of sabadilla alkaloid, such as cevadine and veratridine, and pyrethrum ester, such as pyrethrin, as the only active ingredients,  and to use the same for controlling cutworm, cockroach, house fly and bed burg by applying the mixture to the insect or its environment, without the further employment of other pesticidal agent  because pyrethrum esters, such as pyrethrin,  and sabadilla alkaloids, such as cevadine and veratridine, are old and well-known pesticidal agents against various pest/insects and are known to be used together with synergistic benefit. Furthermore, it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art; thus, the claimed invention which is a combination of two known pesticides sets forth prima facie obvious subject matter. See In re Kerkhoven, 205 USPQ 1069. Furthermore, the optimization of a result effective parameter, e.g., effective amounts of pesticides, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. Furthermore, A person of ordinary skill in the art would have been motivated to apply the pesticidal mixture of sabadilla alkaloid and pyrethrum to the pest or pest environment with the amounts herein defined because applying insecticide/pesticides in insect environments, such as field of fruit and vegetable are old and well-known and applying in an effective and proper amounts would have been a matter of optimization of result affecting parameters In re Boesch and Slaney (CCPA) 204 USPQ 215. Further, since the sabadilla alkaloids and pyrethrum are old and well-known broad spectrum insecticides/pesticides. There would have been a reasonable expectation that the mixture be effective against those common insect/pest, such as cutworm, cockroach, house fly and/or bed bug. As to the limitation “consisting of” applying the mixture of 
Response to the Arguments
Applicants’ amendments and remarks submitted August 12, 2021 have been fully considered, and found persuasive as to claims 24-28, drawn to controlling bedbug, but found unpersuasive as to the rejections set forth above.
Particularly, the declaration under 37 C.F.R. 1.132 submitted November 17, 2020 presented data supporting the combination with the ratio as claimed provide synergistic effect, particularly, within 4 hours of the application, which would have been practically significant. See, particularly, the table 3 therein. However, in the treatment of house fly (table 2), the combination shows little or no synergistic effect, and the combination shows no advantage over the single component treatment. For the German cockroach treatment, the combination merely show little synergy at lower concentration, which, even with the combination, only 87.5 mortality of the insect could be reached. There is no or very little synergy for high concentration. Thus, the synergy at lower concentration would not be practically significant. With a higher concentration, it is not much than an additive effect, which would have been expected by one of ordinary skill in the art.  See, table 4 therein.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/SHENGJUN WANG/Primary Examiner, Art Unit 1627